Title: To James Madison from David Humphreys, 10 September 1801
From: Humphreys, David
To: Madison, James



No. 286.
Sir,
Madrid September 10th. 1801.
The information contained in the Post-script of my letter, of the 1st. instant from St. Ildefonso, that Grand Cairo had surrendered to the English and Turkish armies, has been confirmed. As this letter may possibly have a speedy conveyance by a Vessel which is ready to sail for the United States from Bilbao, I enclose a French Gazette, containing the capitulation, and likewise the Treaty between Russia and England.
I also put under this cover a Gazette extraordinary of this city, in which is published the Report of the Prince of Peace with respect to the origen of the disorders and insurrections in Valencia: and the Resolution of the Catholic King thereon. This Report, imputing the blame in the most unequivocal manner to the Magistrates, has caused much conversation; and will make many friends as well as enemies to the Author of it. The operation of the measure suggested will doubtless be very salutary in quieting the popular movements in that part of the Country.
Several conferences have been held between the Ambassador of France and the Minister of Portugal within these few days past. Farther propositions received from the former by the latter have been sent to the Court of Lisbon. On the answer, which is expected in about four days, war or peace will depend. In the mean time a Corps of British Troops have occupied the Island of Madeira, which was undoubtedly done by the consent of Portugal, and seems to indicate an apprehension that a pacific arrangement with France will not take place. It is believed the French Squadron from Toulon, under the orders of Admiral Linois, which was attacked in Algeciras Bay by Sir James Saumarez, was destined on an expedition against that or some other of the Portuguese possessions. The project must, however, now be at an end for by the last accounts from Cadiz, there were fifteen British Ships of the Line and two or three frigates before that Port.
The convention between the Pope and the first Consul of France has been ratified by the former. And it is said a Legat à latere will be sent to reside near the person of the latter.
Since the taking possession of the Grand Dutchy of Tuscany, by the Hereditary Prince of Parma, under the title of King of Etruria; it appears by letters from Germany, that the Diet of Ratisbon is about occupying itself seriously with the execution of the Treaty of Luneville, in regard to the indemnities stipulated by it. The election of a new Bishop of Munster, in the person of the Archduke Anthony, it is thence imagined may meet with some obstacles.
From Tunis and Leghorn I learn Commodore Dale had published a Notification, purporting that, the Bashaw of Tripoli having declared War against the United States, the port of Tripoli was blockaded by an armed force of the said States, and that all Vessels attempting to enter the same would be treated according to the laws of Nations. This is the first instance (within my recollection, during my residence in Europe) of any of the ports of the Barbary Powers being put in a state of Blockade, notwithstanding their multiplied piratical aggressions against the Christian Nations. I cannot but flatter myself it will produce the happiest consequences, by being a commencement of the verification of the prediction which I made in print more than fifteen years ago (when not a single armed Vessel, public or private, was owned in the United States) that the time would come when the United States would be the Authors of the System for exterminating the piracies, for so long a period committed with impunity, by the Barbary Powers.
I have received no direct advices from any of our frigates, since the Vessels under the convoy of the Essex passed thro’ the Streights of Gibraltar into the Atlantic, which was on the 29th. day of last month.
I have felt much anxiety and distress, in this moment being informed, that the Catholic King was seized with a dangerous fever (said to be of the pleuratic kind) the night before last. Had not the Queen and Prince of Peace, as it were forced him to let blood be taken from him, in all probability he would not now have been in existence. Bleeding has been made use of three times, and a blister applied to his breast … apparently with success, for last night he was somewhat better. At the circle after the Queen’s dinner the day before His Majesty was taken ill, it is remarkable that he should have made use of the following observation: “Quand nous autres nous nous faisons saignés nous sommes surs de mourir.” I ardently hope it will be far from being prophetic in the present case. Should His Majesty not be much better before to-morrow, I shall not be able to dispense with returning to St. Yldefonso, with such other persons of the Diplomatique Corps as are now in this Capital. With sentiments of high consideration and perfect esteem, I have the honour to be, sir, Your most obedient and most humble Servant,
D. Humphreys.
⟨P. S.⟩ to No. 286.
St Ildefonso Septr. 18th. 1801.
In consequence of the King’s Malady, I found it indispensably necessary to come with all the Diplomatic Corps to this Royal Residence. Happily H. M: recovered in an astonishingly rapid manner. I inclose an extaordinary Gazette on the subject of his illness & recovery. I have received letters from the Captains of the frigates of the U. S. the Philadelphia & Essex from Malaga; and I find by other accounts that they sailed from thence on the 12th inst to join Commodore Dale before Tripoli.
The Declaration of the Blockade of that Port by an American naval force has made no inconsiderable sensation in Europe.
Captn. Barron of the Philadelphia will doubtless have informed the Secretary of the Navy, that, in consequence of his vigilance in watching the two armed vessels of Tripoli at Gibraltar, the High Admiral has been obliged to dismantle & abandon those ves⟨sels.⟩
The Consul of the U. S. at Gibralt⟨ar⟩ writes to me, that the timely arrival of the Squadron under the orders of Commodore Dale has prevented at least 25 Merchant vessels belonging to Citizens of the U. S., with rich Cargoes, from falling into the possession of those Pirates. I forward to you herewith a letter from Captn. OBrien to me, dated at Algiers the 5th of this Month, in which he gives the report of an action fought between the American Schooner Enterprize & a Corsair of Tripoli, wherein the latter is said to have had 71 Men killed. But it is very singular that no farther circumstances of the encounter are related.
The Chargé des Affaires of Sweden informs me, that by the Dispatch which he has received from his Court this Week, he is advised that His Swedish Majesty has refused to ratify the Treaty with Tripoli, & that he is about to send a Squadron to the Mediterranean, to join the frigate now ⟨ac⟩tive & to consist of three frigates & two Cutters.
D. Humphreys
  

   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC in a clerk’s hand, except for Humphreys’s signature and postscript; docketed by Wagner. Surviving enclosure is the Gazeta extraordinaria de Madrid, 5 Sept. 1801.


   Humphreys’s ellipsis points.


   “When we are bled we are at the point of death.”

